Order issued October /2 , 2012




                                               In The
                                 (Court of Apprals
                          Piftt Distrirt uf rxa it Dallas
                                       No. 05-12-00652-CV


                               AGERAIN GILLESPIE, Appellant

                                                 V.

                          KROGER TEXAS, L.P., ET AL., Appellees


                                             ORDER

       We GRANT appellees' October 9, 2012 motion for an extension of time to file a brief.

Appellees shall file their brief on or before November 14, 2012. We caution appellees that no further

extension of time will be granted absent extraordinary circumstances.